Case 3:19-cv-07874-CRB Document 24 Filed 12/23/19 Page 1 of 1




                                                  S DISTRICT
                                               ATE           C
                                              T
                                                                       O
                                         S




                                                                        U
                                        ED




                                                                         RT




                                                                ERED
                                    UNIT




                                                        O ORD
                                             IT IS S
                                                                             R NIA




                                                                 . Breyer
                                                         harles R
                                    NO




                                                  Judge C
                                                                            FO
                                     RT




                                                                            LI




                                             ER
                                        H




                                                                       A




                                                  N                     C
                                                                    F
                                                      D IS T IC T O
                                                            R
